                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA
                                                       Case No. 3:21-CR-38
         v.
                                                       Judges Crytzer / Poplin
 BENJAMIN ALAN CARPENTER
          a/k/a “Abu Hamza”


                              MOTION TO UNSEAL EXHIBIT

       The United States of America, by and through the Acting United States Attorney for the

Eastern District of Tennessee, moves to unseal Exhibit 6 that was presented by the Government

in the detention hearing held in the above-captioned matter on April 5, 2021.

       On April 5, 2021, the Court held a detention hearing in the above-captioned matter.

During the course of that hearing, the Government presented several exhibits. On the same day,

the Government filed a Motion asking the Court to seal Exhibits 3 through 9 and 15 through 25

for a period of 180 days. [See Doc. 13.] The Court granted the Motion. [See Doc. 14.]

       Upon further consideration, the Government respectfully submits that Exhibit 6 may be

unsealed at this time. The public disclosure of Government’s Exhibit 6 would not have a

significant or negative impact on the continuing investigation and would not jeopardize its

effectiveness. Moreover, Government’s Exhibit 6 does not include any allegations of a sensitive

nature and would not result in serious negative consequences for any identified individuals.
       Accordingly, the United States moves the Court to unseal Government’s Exhibit 6 which

was presented during the detention hearing in this case.

       Respectfully submitted on April 7, 2021.

                                                     FRANCIS M. HAMILTON III
                                                     ACTING UNITED STATES ATTORNEY

                                             By:     /s/ Casey T. Arrowood
                                                     Casey T. Arrowood
                                                     Assistant U.S. Attorney
                                                     TN BPR No. 038225
                                                     800 Market Street, Suite 211
                                                     Knoxville, Tennessee 37902
                                                     (865) 545-4167
                                                     Casey.Arrowood2@usdoj.gov




                                                2
